United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2077
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Jose Guadalupe Lopez-Becerra,           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 7, 2007
                                Filed: May 8, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Jose Guadalupe Lopez-Becerra appeals the 9-month prison sentence imposed
by the district court1 upon revocation of his supervised release. We affirm.

       Lopez-Becerra originally pleaded guilty to possession with intent to distribute
methamphetamine, in violation of 21 U.S.C. § 841, a Class C felony, and was
sentenced in April 2005 to 12 months and 1 day in prison, and 3 years of supervised
release. See 21 U.S.C. § 841(b)(1)(C) (20-year maximum prison term); 18 U.S.C.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
§ 3559(a)(3) (offense classification). Upon his release from prison, Lopez-Becerra
was placed on supervised release and deported to Mexico in July 2005.

       On December 15, 2005, after Lopez-Becerra had reentered the United States
and was sentenced in state court on an unrelated matter, the district court issued a
warrant for Lopez-Becerra’s arrest for violating two conditions of his supervised
release. On the same day, Lopez-Becerra was indicted in the district court for illegal
reentry into the United States; he pleaded guilty to that charge on January 4, 2006.2

       On March 27, 2006, the district court held back-to-back hearings: Lopez-
Becerra’s sentencing hearing in his illegal reentry case, and the supervised-release
revocation hearing in the case at bar. At the sentencing hearing, which occurred first,
the district court sentenced Lopez-Becerra to 24 months in prison and 3 years of
supervised release, noting that it was considering all of the 18 U.S.C. § 3553(a)
factors. Shortly thereafter, at the revocation hearing, Lopez-Becerra admitted the
violations of the conditions of his supervised release, and the court sentenced him to
9 months in prison to run consecutively to the previously imposed 24-month sentence.

      We hold that the district court did not abuse its discretion in revoking Lopez-
Becerra’s supervised release. See United States v. Edwards, 400 F.3d 591, 592 (8th
Cir. 2005) (per curiam) (given defendant’s admission that he had violated release
conditions, there was no clear error in findings of fact supporting revocation and no
abuse of discretion in decision to revoke). We further hold that the 9-month
revocation sentence was not unreasonable and therefore not an abuse of discretion.
The sentence was within authorized limits and was clearly supported by the district
court’s consideration of the section 3553(a) factors. See 18 U.S.C. § 3583(e)(3) (2-

      2
       We take judicial notice of the proceedings in Lopez-Becerra’s illegal reentry
case. See Hart v. Comm’r, 730 F.2d 1206, 1207-08 n.4 (8th Cir. 1984) (per curiam)
(federal court may take judicial notice of proceedings in other courts that directly
affect matter at issue).

                                         -2-
year maximum revocation sentence if underlying offense was Class C felony);
U.S.S.G. § 7B1.4, p.s. (imprisonment range of 3-9 months for Grade C violations
where offender has Category I criminal history); United States v. Tyson, 413 F.3d
824, 825 (8th Cir. 2005) (per curiam) (revocation sentences are reviewed for
unreasonableness in accordance with United States v. Booker, 543 U.S. 220 (2005));
United States v. Franklin, 397 F.3d 604, 606-07 (8th Cir. 2005) (all that is required
is evidence that court considered relevant matters, not that court made specific
findings on each § 3553(a) factor; although Guidelines recommended 8-14 months,
24-month revocation sentence was not abuse of discretion where transcript showed
court was aware of defendant’s multiple violations of supervised-release conditions
and of Guidelines range and statutory maximum); cf. Wadlington v. United States,
428 F.3d 779, 784 n.2 (8th Cir. 2005) (evidentiary hearing not necessary when district
court is thoroughly familiar with record of case), cert. denied, 127 S. Ct. 723 (2006).

      Accordingly, we affirm. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -3-